Appellant was convicted of libel. Motion is made by the Assistant Attorney-General to dismiss the appeal because the record does not contain a notice of appeal. An inspection of the record shows this to be true. Since the filing of the record and motion to dismiss appeal, appellant secured the entry on the minutes of the trial court of a judgment nunc pro tunc, showing that notice of appeal was given in the court below. We can not consider the notice as contained in said judgment nunc pro tunc. After a record is filed in this court, the trial court has lost all jurisdiction to make entries or to perform any act in connection with the case pending said appeal, except to substitute lost or destroyed papers. See Lewis v. State, 34 Tex.Crim. Rep.; Youngman v. State,38 Tex. Crim. 459; Quarles v. State, 37 Tex. Crim. 362. The motion to dismiss the appeal must be sustained, and it is so ordered. Appeal dismissed.
Dismissed.
[NOTE. — Appellant's motion for rehearing was overruled without a written opinion. — Reporter.] *Page 129